 

EXHIBIT 10.1

SECOND AMENDMENT TO  CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of August 2, 2006, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Sandwich” and, collectively
with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) party hereto and Bank of America, N.A. as Administrative
Agent and L/C Issuer (as each such term is defined in the Credit Agreement),
amending certain provisions of that certain Credit Agreement dated as of October
4, 2005 (as amended and in effect from time to time, the “Credit Agreement”) by
and among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer.  Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement to, among
other things, provide for an increase in the Total WC Revolver Commitment such
that the Total WC Revolver Commitment may, pursuant to the terms and conditions
of the Credit Agreement, be increased to $550,000,000 (from the $450,000,000
amount available prior to giving effect to this Second Amendment), in all cases
as provided more fully herein below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§1.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

(a)  The definition of “Borrowing Base” contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the amount “$50,000,000” which appears
in paragraph (j) of such definition and substituting in place thereof the amount
“$80,000,000”.

(b)  The definition of “Initial WC Revolver Total Commitment” contained in
Section 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and restating it as follows:

“Initial WC Revolver Total Commitment” means the Total WC Revolver Commitment as
in effect on July 27, 2006, as the same may be reduced in accordance with the
terms hereof.  On July 27, 2006, the Initial WC Revolver Total Commitment is
$450,000,000.

1


--------------------------------------------------------------------------------




 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2.8(b) of the
Credit Agreement is hereby amended by deleting the amount “$450,000,000” which
appears in the first sentence of Section 2.8(b) and substituting in place
thereof the amount “$550,000,000”.

§3.  Amendment to Schedule 2.1 to the Credit Agreement; Reallocation.  Schedule
2.1 to the Credit Agreement is hereby amended by deleting Schedule 2.1 in its
entirety and replacing it with the Schedule 2.1 attached hereto.  In addition,
the parties hereto hereby acknowledge and agree that to the extent any WC
Revolver Loans, Acquisition Loans or Revolver Loans, as the case may be, are
outstanding on the date on which this Second Amendment becomes effective, the
Lenders with a WC Revolver Commitment, Acquisition Commitment and Revolver
Commitment, as the case may be, shall make such allocations among themselves
such that after giving effect to this Second Amendment each such Lender’s
outstanding WC Revolver Loans, Acquisition Loans or Revolver Loans, as the case
may be, shall not exceed such Lender’s Applicable Percentage of the Total WC
Revolver Commitment, the Total Acquisition Commitment or the Total Revolver
Commitment, as the case may be.

§4.  Conditions to Effectiveness.This Second Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

(a)           the fully-executed original counterparts of this Second Amendment
executed by the Loan Parties, the Administrative Agent and the Lenders;

(b)           receipt by the Administrative Agent for the respective accounts of
the Lenders of an amendment fee of $5,000 for each such Lender as required by
Section 2.8(d) of the Credit Agreement;

(c)           receipt by the Administrative Agent of the fees provided for in
the fee letter of even date herewith; and

(d)           evidence satisfactory to the Administrative Agent that all
necessary corporate, partnership and limited liability company action has been
taken to approve the transactions contemplated hereby.

§5. Representations and Warranties.  Each of the Loan Parties hereby repeats, on
and as of the date hereof, each of the representations and warranties made by it
in Article V of the Credit Agreement, provided, that all references therein to
the Credit Agreement shall refer to such Credit Agreement as amended hereby.  In
addition, each of the Loan Parties hereby represents and warrants that the
execution and delivery by such Loan Party of this Second Amendment and the
performance by each such Loan Party of all of its agreements and obligations
under the Credit Agreement as amended hereby and the other Loan Documents to
which it is a party are within the corporate, partnership and/or limited
liability company authority of each of the Loan Parties and have been duly
authorized by all necessary corporate, partnership and/or membership action on
the part of each of the Loan Parties.

2


--------------------------------------------------------------------------------




 

§6. Ratification, Etc.  Except as expressly amended hereby, the Credit Agreement
and all documents, instruments and agreements related thereto, including, but
not limited to the Security Documents, are hereby ratified and confirmed in all
respects and shall continue in full force and effect.  The Credit Agreement and
this Second Amendment shall be read and construed as a single agreement.  All
references in the Credit Agreement or any related agreement or instrument to the
Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.

§7. No Waiver.  Nothing contained herein shall constitute a waiver of, impair or
otherwise affect any Obligations, any other obligation of the Loan Parties or
any rights of the Administrative Agent, the L/C Issuer or the Lenders consequent
thereon.

§8. Counterparts.  This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

§9. Governing Law.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as a
document under seal as of the date first above written.

GLOBAL OPERATING LLC

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

GLOBAL COMPANIES LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

GLEN HES CORP.

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

CHELSEA SANDWICH LLC

 

 

 

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

4


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

By:

/s/ Todd MacNeill

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as
a Lender and L/C Issuer

 

 

 

 

By:

/s/ Robert D. Valbona

 

 

Robert D. Valbona, Managing Director

 

 

 

 

STANDARD CHARTERED BANK, as
a Lender

 

 

 

 

By:

/s/ Carolyn Jacobs

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Andrew Y. Ng

 

Title:

Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
a Lender

 

 

 

 

By:

/s/ John M. Hariaczyi

 

Title:

Vice President

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Emmanuel Chesneau

 

Title:

Managing Director

 

 

 

 

By:

/s/ Barbara Paulsen

 

Title:

Director

 

 

 

 

5


--------------------------------------------------------------------------------




 

 

CITIZENS BANK OF MASSACHUSETTS,

as a Lender

 

 

 

 

By:

/s/ Marina Grossi

 

Title:

Senior Vice President

 

 

 

 

SOVEREIGN BANK,
as a Lender

 

 

 

 

By:

/s/ Robert Lanigan

 

Title:

Senior Vice President

 

 

 

 

FORTIS CAPITAL CORP.,
as a Lender

 

By:

/s/ Trond Rokholt

 

Title:

Managing Director

 

 

 

 

By:

/s/ Christina M. Reynolds

 

Title:

Senior Vice President

 

 

 

 

WEBSTER BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ S. O’Brien

 

Title:

Senior Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

By:

/s/ Kevin D. Smith

 

Title:

Senior Vice President

 

6


--------------------------------------------------------------------------------




 

 

TD BANKNORTH, N.A.,

as a Lender

 

 

 

 

By:

/s/ John Mercier

 

Title:

Senior Vice President

 

 

 

 

WELLS FARGO BANK, N.A.
as a Lender

 

 

 

 

By:

/s/ Michael Sweeney

 

Title:

Vice President

 

 

7


--------------------------------------------------------------------------------




 

 

RATIFICATION OF GUARANTY

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Second Amendment as of August 2, 2006, and agrees that
the Guaranty dated as of October 4, 2005 (as amended and in effect from time to
time, the “Guaranty”) from each of the undersigned Guarantors remains in full
force and effect, and each of the Guarantors confirms and ratifies all of its
obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

 

 

 

GLOBAL GP LLC

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Executive Vice President & CFO

 

8


--------------------------------------------------------------------------------


SCHEDULE 2.1

COMMITMENTS AND APPLICABLE PERCENTAGES

Lender

 

Initial WC
Revolver
Commitment

 

Applicable
Percentage of the
Initial WC
Revolver
Commitment

 

WC Revolver
Commitment 
after 2.1(a)(ii)
Increase

 

Applicable
Percentage of the
Total WC
Revolver
Commitment
after increase
pursuant to
Section 2.1(a)(ii)

 

WC Revolver
Commitment
after
2.1(a)(iii)
Increase

 

Applicable
Percentage of the
Total WC
Revolver
Commitment 
after increase
pursuant to
Section 2.1(a)(iii)

 

Acquisition
Commitment

 

Revolver
Commitment

 

Applicable
Percentage of 
Acquisition
Commitment
and Revolver
Commitment

 

Bank of America, N.A.

 

$

59,531,250

 

13.229166667

%

$

66,145,833

 

13.229166667

%

$

72,760,416

 

13.229166667

%

$

4,630,209

 

$

1,984,375

 

13.229166667

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

51,562,500

 

11.458333333

%

$

57,291,667

 

11.458333333

%

$

63,020,834

 

11.458333333

%

$

4,010,416

 

$

1,718,750

 

11.458333333

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Societe Generale

 

$

56,250,000

 

12.500000000

%

$

62,500,000

 

12.500000000

%

$

68,750,000

 

12.500000000

%

$

4,375,000

 

$

1,875,000

 

12.500000000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standard Chartered Bank

 

$

54,375,000

 

12.083333333

%

$

60,416,667

 

12.083333333

%

$

66,458,334

 

12.083333333

%

$

4,229,166

 

$

1,812,500

 

12.083333333

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts

 

$

56,250,000

 

12.500000000

%

$

62,500,000

 

12.500000000

%

$

68,750,000

 

12.500000000

%

$

4,375,000

 

$

1,875,000

 

12.500000000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortis Capital Corp.

 

$

37,500,000

 

8.333333333

%

$

41,666,666

 

8.333333333

%

$

45,833,333

 

8.333333333

%

$

2,916,667

 

$

1,250,000

 

8.333333333

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sovereign Bank

 

$

40,781,250

 

9.062500000

%

$

45,312,500

 

9.062500000

%

$

49,843,750

 

9.062500000

%

$

3,171,875

 

$

1,359,375

 

9.062500000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KeyBank National Association

 

$

37,500,000

 

8.333333333

%

$

41,666,667

 

8.333333333

%

$

45,833,333

 

8.333333333

%

$

2,916,667

 

$

1,250,000

 

8.333333333

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Webster Bank National Association

 

$

18,750,000

 

4.166666667

%

$

20,833,333

 

4.166666667

%

$

22,916,666

 

4.166666667

%

$

1,458,334

 

$

625,000

 

4.166666667

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD BankNorth, N.A.

 

$

15,000,000

 

3.333333333

%

$

16,666,667

 

3.333333333

%

$

18,333,334

 

3.333333333

%

$

1,166,666

 

$

500,000

 

3.333333333

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

22,500,000

 

5.000000000

%

$

25,000,000

 

5.000000000

%

$

27,500,000

 

5.000000000

%

$

1,750,000

 

$

750,000

 

5.000000000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

450,000,000

 

100

%

$

500,000,000

 

100

%

$

550,000,000

 

100

%

$

35,000,000

 

$

15,000,000

 

100

%

 


--------------------------------------------------------------------------------